Case 4:19-cv-00697-DMR Document 59 Filed 06/04/20 Page 1 of 10




        Exhibit D
Case 4:19-cv-00697-DMR Document 59 Filed 06/04/20 Page 2 of 10

                  UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

                               ---oOo---



AGG, a minor, by and through his guardian
ad litem, JESSICA AQUINO; a minor, by and
through his guardian ad litem, JESSICA
AQUINO; KARLA GONSALEZ, individually;
and AUGUSTIN GONSALEZ,JR., an individual,

                 Plaintiffs,

           vs.                               NO. 4:19-CV-00697-DMR

CITY OF HAYWARD, a municipal
corporation, et al.,

                    Defendants.
_____________________________________/




                 DEPOSITION OF CHRISTINA RODRIGUES

                    FRIDAY, FEBRUARY 21, 2020




Reported by:
DIANA L. KLASSEN-HARTIG, CSR #5788




                                                                 1
     Case 4:19-cv-00697-DMR Document 59 Filed 06/04/20 Page 3 of 10

 1   pretty -- I would say it's like normal, slowly.

 2               And then when I saw Oscar pop out, when Oscar

 3   said, "There he is, there's the guy with the knife" --

 4   that's the only reason I called it "a knife," is because I'm

 5   saying what Oscar said, because it wasn't.

 6               But, um, as soon as Oscar said that, they drove

 7   up, they sped up to the point to where we were because it

 8   was literally like -- it was a few houses, and they stopped,

 9   they got out of their cars, and yeah.

10   Q.          So where were you and Augustin standing?

11               Were you -- were you in the street or on the

12   sidewalk --

13   A.          We were --

14   Q.          -- when the --

15   A.          -- in the street.

16   Q.          -- police officers were coming up?

17   A.          We were on the street.

18   Q.          Okay.   Were you closer to the middle or closer to

19   the curb?

20   A.          I would say we were probably closer to the middle.

21   The house in which it happened always has a tow truck

22   sitting in front of it, so Augie was on the other side of

23   the tow truck, and then I was standing more in the middle,

24   and even as we walked, we were still probably closer to the

25   center and then moving into the side of the street, but
                                                                      92
     Case 4:19-cv-00697-DMR Document 59 Filed 06/04/20 Page 4 of 10

 1   of us in the street (indicating).       And one car kind of was

 2   up further, and the second car was slightly back to the side

 3   (indicating).

 4               And both officers got out of their doors and were

 5   sitting like behind their doors with their guns out, and the

 6   same thing, I believe I saw one more officer with a gun out

 7   behind a door in a second car that was slightly back.

 8   Q.          Okay.   So did you hear any of the officers say

 9   anything?

10   A.          Yes, um, I believe they stepped out, and they

11   said -- I don't remember what the words were used.          They did

12   yell something out, and then what I remember is, I remember

13   myself saying "Don't shoot."

14               I said that so many times it's not funny, and

15   nobody -- they heard.     They had to have heard me, it's on

16   video, too, and nobody responded to me at all.

17   Q.          So when you said you heard the officers saying

18   something, was it one officer?       Was it multiple?    Could you

19   tell?

20   A.          I believe it was -- I want to say it was one that

21   probably said like "Stop" or something along those lines, or

22   like "Put your weapon down," or whatever.

23   Q.          But it sounded -- to you, it sounded like one

24   voice that was --

25   A.          Yes.
                                                                       94
     Case 4:19-cv-00697-DMR Document 59 Filed 06/04/20 Page 5 of 10

 1   Q.         -- sort of doing the talking for the police?

 2   A.         I want to say it was the first officer, on the

 3   driver's side, that pulled up.

 4   Q.         Where was he located?      Was he closer to --

 5   A.         He was pretty close to us.

 6   Q.         -- the side of the street where your house is, or

 7   the opposite?

 8   A.         He was pretty close to that side of the street,

 9   yeah.

10   Q.         And what was Augustin doing?

11   A.         Augustin was still screaming.

12   Q.         Was he still facing you at that time?

13   A.         No, this is about that point in time where he had

14   been standing in front of the tow truck door, and, uh, like

15   I said, I was like about here (indicating).

16              And as I walked towards him, he kind of passed me

17   like that and went in front of me (indicating), and so now I

18   was kind of on the side of the street, he was moving up

19   forward, and I guess not charging at them, but, you know, he

20   was like upset, probably screaming some shit out that I

21   don't remember, but he didn't run towards them or nothing.

22   He was just walking towards them.

23   Q.         So was his -- could you see -- like from your

24   angle, could you see the front of him, or...

25   A.         Where I was standing?      What do you mean?     Right
                                                                         95
     Case 4:19-cv-00697-DMR Document 59 Filed 06/04/20 Page 6 of 10

 1   A.           To be honest, I don't remember, no.

 2   Q.           And when you say he was walking towards them, do

 3   you mean he was walking towards the police officers?

 4   A.           Yes.

 5   Q.           And you said -- okay.    So he wasn't charging, and

 6   he wasn't running.

 7                I mean, how would you describe his walking?         Was

 8   it just --

 9   A.           I mean, it wasn't slow-paced, but it was pretty --

10   like maybe power walking.      It wasn't an aggressive manner or

11   running forward, though.      Just kind of walking forward with

12   a little bit -- a tiny bit of speed.

13   Q.           Was he saying anything as he was walking towards

14   the officers?

15   A.           Yeah, I believe he said some things.      Um, I don't

16   remember exactly, but I believe he was saying "I don't care"

17   and, um, "You're going to have to shoot me."

18   Q.           And where was Oscar when this was going on?         Do

19   you know where he was?

20   A.           Oscar was off a little bit behind me, so if you

21   want to put it like maybe Augie was standing there facing

22   forward, I was here facing forward, and I think Oscar now

23   was on the side to me (indicating) because when they started

24   shooting, Oscar grabbed me from the back and pulled me

25   further away so -- you know want I mean? -- I wouldn't get
                                                                            97
     Case 4:19-cv-00697-DMR Document 59 Filed 06/04/20 Page 7 of 10

 1   shot because it was pretty close.       So I'm assuming he had

 2   already been behind me on the sidewalk (indicating).

 3   Q.         So Oscar was on the sidewalk?

 4   A.         I want to say yeah.

 5   Q.         About how far away was -- well, strike that.

 6              So you heard the officers -- or you remember one

 7   of the officers saying to Augustin to drop his weapon or

 8   something --

 9   A.         Uh-hmm.

10   Q.         -- along those lines?

11              What happened after you heard that?

12   A.         I heard them say like either "Stop" or like

13   "Drop," you know what I mean?      Some sort of a command to get

14   him to obviously -- like to where they could probably speak

15   to him.   They said something like that, and I think he was

16   yelling at the same time.

17              I was yelling "Don't" -- like "Please don't

18   shoot."

19              They said one more thing that I don't remember at

20   this point, and they just started shooting because I was

21   never -- like they never said we're going to shoot.          There

22   was no threatening, there was no nothing because I wasn't

23   told, and it was just me that felt -- the officer was

24   standing like this, looking at both of us like this

25   (indicating), and I saw his finger move to the trigger, and
                                                                          98
     Case 4:19-cv-00697-DMR Document 59 Filed 06/04/20 Page 8 of 10

 1   my body told me you need to fucking move to the side.            And I

 2   took one step and went like that (indicating), and they did

 3   just start shooting him.      There was no warning to anybody on

 4   the street.

 5   Q.         From what you could tell, was Augustin still

 6   walking towards the officers when you heard the first

 7   gunshot or saw the first gunshot?

 8   A.         I don't believe he was walking, at that point,

 9   anymore.

10   Q.         How close -- are you able to estimate how close he

11   was to the officer?

12   A.         It had to have been within --

13              MR. COOK:    Calls for speculation.

14              THE WITNESS:    -- like ten feet, but yes, I do

15   re -- I remember seeing the gunshots hit his body, and, um,

16   they shot him like point-blank because they shot him like

17   almost in a triangle.     And it was like his chest, like I

18   think they shot him literally in the heart, and then in a

19   triangle, and then just kept shooting and overshooting him.

20   He wasn't even moving forward or nothing.        They just like

21   executed him.    They slaughtered him like a fucking animal.

22              MR. VIGILIA:    Q.   So just to backtrack, prior to

23   the officers firing their shots, it sounds like you do

24   remember the officers -- at least one officer giving some

25   commands of some type to Augustin?
                                                                         99
     Case 4:19-cv-00697-DMR Document 59 Filed 06/04/20 Page 9 of 10

 1   STATE OF CALIFORNIA          )
                                  )   ss.
 2   COUNTY OF ALAMEDA            )

 3              I, DIANA L. KLASSEN-HARTIG, do hereby certify:

 4              That CHRISTINA RODRIGUES, the witness in the

 5   foregoing deposition, was by me duly sworn to testify the

 6   truth, the whole truth, and nothing but the truth in the

 7   within-entitled cause;

 8              That said deposition was reported by me at the

 9   time and place therein stated and under my direction was

10   thereafter transcribed as herein set forth;

11              That, if signed, the deposition was read by or to

12   said witness, corrected in every particular desired, and was

13   thereafter subscribed by said witness;

14              That, if unsigned, the deposition was retained at

15   the Offices of DIANA L. KLASSEN-HARTIG, a Certified

16   Shorthand Reporter, 2129 Armstrong Drive, Pleasanton,

17   California, 94588, and was available for reading, correcting

18   and signing by said witness unless otherwise stipulated.

19              I further certify that I am not connected with,

20   nor related to any of the parties in said action or to their

21   respective counsel.

22              IN WITNESS WHEREOF I have set my hand and affixed

23   my seal of office this 3rd day of March, 2020.

24                                _________________________________
                                  DIANA L. KLASSEN-HARTIG, CSR 5788
25
                                                                      122
Case 4:19-cv-00697-DMR Document 59 Filed 06/04/20 Page 10 of 10



March 3, 2020


MS. CHRISTINA RODRIGUES
24633 Oneil Avenue
Hayward, California 94544


Re: Gonsalez -v- City of Hayward, et al.
US District Court - Northern District of California
Case No. 4:19-CV-00697-DMR
Deposition of: February 21, 2020

Dear Ms. Rodrigues:

The original transcript of your deposition taken in the
above-entitled action has been prepared and is available for
your inspection and signature at this office for a period of
30 days following the date of this letter OR until 5 days
before trial, whichever is sooner.

You may wish to discuss this matter with your attorney to
determine if he/she requires that the original transcript of
your deposition be read, corrected, and signed by you.

If you wish to respond to this notice, please call to make
an appointment.

                                   Very truly yours,



                                   Diana L. Klassen-Hartig, CSR


cc:   Michael G. Vigilia, Sr. Assistant City Attorney
      Ben Nisenbaum, Attorney at Law




                                                                  123
